UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 2, 2010 AETHLON MEDICAL, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-21846 (Commission File Number) 13-3632859 (IRS Employer Identification Number) 8910 University Center Lane, Suite 660 San Diego, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858) 459-7800 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS. On August 2, 2010, Aethlon Medical, Inc. (the “Company”) filed two registration statements on Form S-­8 (the “S-8s”) with the Securities and Exchange Commission (the “Commission”) covering an aggregate of 20,916,060 shares of the common stock of the Company. Of the shares of common stock registered under the S-8s, all but 3,500,000 shares are for currently outstanding option and share grants, some dating back to 2001. The remaining 3,500,000 shares registered under the S-8s will be available for issuance by the Company under its newly adopted 2010 Stock Incentive Plan. The summary above is qualified in its entirety by reference to the S-8s filed with the Commission, which are incorporated herein by this reference. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) EXHIBITS EXHIBIT NO. DESCRIPTION Registration Statement on Form S-8 (File No. 333-168481) filed with the Securities and Exchange Commission on August 2, 2010 (incorporated by reference to such filing) Registration Statement on Form S-8 (File No. 333-168483) filed with the Securities and Exchange Commission on August 2, 2010 (incorporated by reference to such filing) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AETHLON MEDICAL, INC. By:/s/ James A. Joyce James A. Joyce Dated: August 2, 2010 Chief Executive Officer EXHIBIT INDEX EXHIBIT NO. DESCRIPTION Registration Statement on Form S-8 (File No. 333-168481) filed with the Securities and Exchange Commission on August 2, 2010 (incorporated by reference to such filing) Registration Statement on Form S-8 (File No. 333-168483) filed with the Securities and Exchange Commission on August 2, 2010 (incorporated by reference to such filing)
